DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed February 11, 2022 have been fully considered but they are not persuasive. Applicant argues that “Rosenbluth does not disclose (per amended claim 1) determin[ing] tremor suppressing [NMES] at one or more anatomical locations as a function of time based on the itentidied tremors and the orientation of the anatomical region determined using the IMU” (see page 10 of Remarks). However, the examiner respectfully disagrees. 
As the Applicant has indicated on page 9 of Remarks, Rosenbluth et al. does in fact disclose determining an orientation of an anatomic region (i.e., the hand). Additionally, Rosehbluth et al. discloses orientation of the anatomical region determined by the IMU (col. 24, lines 3-12; “Sensor fusion techniques can also be used to analyze different aspects of the tremor. For example, a multi-axis accelerometer and gyroscope attached to the backside of the hand could be combined to reduce noise and drift and determine an accurate orientation of the hand in space. If a second pair of multi-axis accelerometer and gyroscope were also used on the wrist, the joint angle and position of the wrist could be determined during the tremor”). Therefore, since Rosenbluth et al. discloses the “orientation of the hand in space”, Rosenbluth et al. discloses “orientation of the anatomical region determined by the IMU”.  
Furthermore, since the stimulation parameters can be determined based on the identified tremors and the orientation of the tremors (col. 28, lines 39-45; “the system and 
Therefore, for the reasons stated above and previously made of record, the pending claims remain rejected under Rosenbluth et al. as detailed below. 
In addition, as related to the Double Patenting rejection, claims 1-4 and 6-10 previously required a “feedback loop” (which has since been removed from the claims). Thus, with the removal of the limitation for a “feedback loop” from claims 1-4 and 6-10, the pending claims 1-4 and 6-10 are now subjected to the Double Patenting rejection as detailed below. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

Claims 1-4, 6-14 and 16-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,160,971. Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose detecting electromyography (EMG) signals from an anatomical region as a function of anatomical location and time; identifying tremors in the anatomical region as a function of anatomical location and time based on the received EMG signals; determining tremor suppressing neuromuscular electrical stimulation (NMES) as a function of anatomical location and time based on the identified tremors in the anatomical region as a function of anatomical location and time; applying the tremor suppressing NMES as a function of location and time to the anatomical region; determining updated tremor suppressing NMES as a function of anatomical location and time based on the identified tremors in the anatomical region as a function of anatomical location and time and the applied tremor suppressing NMES as a function of location and time to the anatomical region; and applying the updated tremor suppressing NMES as a function of anatomical location and time to the anatomical region.
NOTE: The pending claims do not fall under the Restriction requirement of parent application 17/002,135. Invention I, which was not elected and was previously presented in claims 1-10 to require a “feedback loop” (which has since been removed from the claims). Since claims 11-16 were previously rejected under Double patenting rejection, it thus follows that the removal of the limitation of a “feedback loop” from claims 1-4 and 6-10 has subjected the claims to the to a Double Patenting rejection, as detailed above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-8, 10-14 and 16-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenbluth et al. (US 9452287 B2).
As to claim 1, Rosenbluth et al. discloses a tremor suppression device comprising: a garment (e.g., col. 6, lines 61-64 and col. 19, lines 11-21; also see figures 14A and 14E) wearable on an anatomical region (see figures 14A and 14E for example; also see col. 19, lines 11-67) and including electrodes (e.g., cols. 21-22, lines 55-67 and 1-16, respectively) contacting the anatomical region when the garment is worn on the anatomical region; at least one inertial motion unit (IMU) (e.g., col. 23, lines 2-16); and an electronic controller (e.g., col. 4, lines 52-65 and cols. 25-26, lines 55-67 and 1-20, respectively; also see Figure 7B) configured to: detect electromyography (EMG) signals (e.g., col. 12, lines 48-57; also see Figure 7B) as a function of anatomical location and time using the electrodes (e.g., col. 5, lines 21-49); identify tremors as 
Additionally, Rosehbluth et al. discloses orientation of the anatomical region determined by the IMU (col. 24, lines 3-12; “Sensor fusion techniques can also be used to analyze different aspects of the tremor. For example, a multi-axis accelerometer and gyroscope attached to the backside of the hand could be combined to reduce noise and drift and determine an accurate orientation of the hand in space. If a second pair of multi-axis accelerometer and gyroscope were also used on the wrist, the joint angle and position of the wrist could be determined during the tremor”). Therefore, since Rosenbluth et al. discloses the “orientation of the hand in space”, Rosenbluth et al. discloses “orientation of the anatomical region determined by the IMU”.  
Furthermore, since the stimulation parameters can be determined based on the identified tremors and the orientation of the tremors (col. 28, lines 39-45; “the system and algorithm can detect the type of tremor, such as differentiating between a postural tremor and 
As to claim 2, Rosenbluth et al. discloses the electronic processor is configured to identify tremors by operations including spectral filtering the EMG signals to remove frequency components corresponding to voluntary motion (e.g., col. 23, lines 2-24).
As to claim 3, Rosenbluth et al. discloses the garment further includes at least one inertial motion unit (IMU) and the electronic processor is configured to identify tremors further based on an orientation of the anatomical region determined using the IMU (e.g., col. 23, lines 2-16).
As to claim 4, Rosenbluth et al. disclose at least one inertial motion unit (IMU) (e.g., col. 23, lines 2-16); and the determination of the tremor suppressing NMES comprises inputting an output of the at least one IMU to the ML component that determines the tremor suppressing NMES (“Algorithms will be used to extract information about tremors from the stream if data provided by the sensors” col. 23, lines 38-39; also see cols. 27-28, lines 40-67 and 1-11, respectively) and the orientation of the anatomical region determined by the IMU to a machine learning (ML) component that determines the tremor suppressing NMES (e.g., cols. 27-28, lines 40-67 and 1-11, respectively). 
As to claim 6, Rosenbluth et al. discloses the electronic controller/processor configured to apply the NMES by operations including: classifying the identified tremors based on spectral analysis of the EMG signals (e.g., col. 5, lines 50-52 and col. 23, lines 38-45); determining tremor suppressing NMES at one or more anatomical locations as a function of time based on the identified tremors and their classifications (e.g., col. 14, lines 6-18; cols. 27-28, lines 40-67 and 1-45, respectfully); and applying the determined tremor suppressing NMES using the electrodes (e.g., col. 34, lines 21-67).
As to claim 7, Rosenbluth et al. discloses the garment is a sleeve and the anatomical region is an arm, a leg, a wrist, an ankle or an arm and a wrist (e.g., see Figures 14A-14E).
As to claim 8, Rosenbluth et al. discloses the anatomical region is an arm, a leg, a wrist, an ankle, a hand, a foot, an arm and a wrist, a leg and an ankle, an arm and a wrist and a hand, a leg and an ankle and a foot, a wrist and a hand, or an ankle and a foot (e.g., see Figures 5 and 14A-14E).
As to claim 10, Rosenbluth et al. discloses wherein one of: (i) the electrodes consist of a single set of electrodes that is used to both detect the EMG signals and apply the NMES; or (ii) the electrodes comprise a first set of electrodes that is used to detect the EMG signals and a second set of electrodes that is used to apply the NMES (e.g., cols. 25-26, lines 13-23, 31-35 and 50-67 and 1-20, respectively; also see Figures 1 and 7A-7D).
As to claim 11, Rosenbluth et al. discloses an electronic controller (e.g., col. 4, lines 52-65 and cols. 25-26, lines 55-67 and 1-20, respectively; also see Figure 7B) for receiving electromyography (EMG) signals (e.g., col. 12, lines 48-57; also see Figure 7B) from an anatomical region via the electrodes as a function of anatomical location and time (e.g., col. 5, 
Additionally, Rosehbluth et al. discloses orientation of the anatomical region determined by the IMU (col. 24, lines 3-12; “Sensor fusion techniques can also be used to analyze different aspects of the tremor. For example, a multi-axis accelerometer and gyroscope attached to the backside of the hand could be combined to reduce noise and drift and determine an accurate orientation of the hand in space. If a second pair of multi-axis accelerometer and gyroscope were also used on the wrist, the joint angle and position of the wrist could be determined during the tremor”). Therefore, since Rosenbluth et al. discloses the “orientation of the hand in space”, Rosenbluth et al. discloses “orientation of the anatomical region determined by the IMU”.  
Furthermore, since the stimulation parameters can be determined based on the identified tremors and the orientation of the tremors (col. 28, lines 39-45; “the system and 
As to claim 12, Rosenbluth et al. discloses identifying tremors by operations including spectral filtering the EMG signals to remove frequency components corresponding to voluntary motion (e.g., col. 23, lines 2-24).
As to claim 13, Rosenbluth et al. discloses the identifying of the tremors further based on an orientation of the anatomical region determined using the one inertial motion unit (IMU) (e.g., col. 23, lines 2-16).
As to claim 14, Rosenbluth et al. discloses the determination of the tremor suppressing NMES comprises inputting the tremor suppressing NMES to a machine learning (ML) component that determines the tremor suppressing NMES (e.g., cols. 27-28, lines 40-67 and 1-11, respectively).
As to claim 16, Rosenbluth et al. discloses a garment wearable on the anatomical region and including the electrodes contacting the anatomical region when the garment is worn on the anatomical region (e.g., see Figures 5 and 14A-14E).
As to claim 17, Rosenbluth et al. discloses a tremor suppression method comprising: measuring electromyography (EMG) signals from an anatomical region as a function of anatomical location and time (e.g., col. 12, lines 48-57; also see Figure 7B); identifying tremors in the anatomical region as a function of anatomical location and time based on the received EMG signals (e.g., col. 12, lines 48-57 and col. 25, lines 13-23; also see Figure 7B); determining tremor suppressing neuromuscular electrical stimulation (NMES) as a function of anatomical location and time based on the identified tremors in the anatomical region as a function of anatomical location and time (e.g., col. 14, lines 6-18; Since Rosenbluth et al. disclose applying electrical stimulation to the soft tissue (i.e. muscle) and nerves with “electrical stimulation may be designed to suppress tremors by interfering with ... inducing compensatory muscle contractions” (col. 14, lines 6-18), the examiner considers Rosenbluth et al. to disclose neuromuscular electrical stimulation (NMES)); determining updated tremor suppressing NMES as a function of anatomical location and time based on the identified tremors in the anatomical region as a function of anatomical location and time and the applied tremor suppressing NMES as a function of location and time to the anatomical region (the examiner considers the adjusting the NMES stimulation to be “updated” NMES (e.g., cols. 21-22, lines 61-67 and 1-4, respectively; also see Figure 22 and 26A-26B, for example)); and applying, via the electrodes, the updated tremor suppressing NMES as a function of anatomical location and time (e.g., col. 34, lines 21- 67).
Additionally, Rosehbluth et al. discloses orientation of the anatomical region determined by the IMU (col. 24, lines 3-12; “Sensor fusion techniques can also be used to analyze different aspects of the tremor. For example, a multi-axis accelerometer and gyroscope 
Furthermore, since the stimulation parameters can be determined based on the identified tremors and the orientation of the tremors (col. 28, lines 39-45; “the system and algorithm can detect the type of tremor, such as differentiating between a postural tremor and kinetic tremor, based on an analysis of the tremor parameters and the measured activity of the patient. In some embodiments, the stimulation parameters may be determined in part based on the type of tremor detected”), Rosenbluth et al. discloses “tremor suppressing neuromuscular electrical stimulation (NMES) at one or more anatomical locations as a function of time based on the identified tremors and the orientation of the anatomical region determined using the IMU; and apply the tremor suppressing NMES at one or more anatomical locations as a function of time using the electrodes to suppress the identified tremors”. 
As to claim 18, Rosenbluth et al. discloses the determining of the tremor suppressing NMES as a function of anatomical location and time uses a machine learning (ML) component (e.g., cols. 27-28, lines 40-67 and 1-11, respectively); and the determining of the updated tremor suppressing NMES as a function of anatomical location and time comprises inputting the applied tremor suppressing NMES as a function of location and time to the ML component (e.g., cols. 27-28, lines 40-67 and 1-11, respectively).
As to claims 19-21, Rosenbluth et al. discloses the IMU includes an accelerometer or a gyroscope (e.g., col. 12, lines 58-63). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenbluth et al. (US 9452287 B2) in view of Bouton et al. (US Patent Publication 20150290451 A1). Rosenbluth et al. discloses the invention substantially as claimed with electrodes but does not explicitly disclose the electrodes comprise “electrogel”. Bouton et al. discloses a neuromuscular stimulation cuff with electrodes that comprise electrogel (e.g. paragraphs 44-47; also see Figure 4). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the electrodes of Rosenbluth et al. to include hydrogel discs to be placed over the electrodes as disclosed by Bouton et al. in order to provide the predictable results of providing “enhanced electrical and mechanical coupling” (Bouton et al., paragraph 46) to meet specific patient therapeutic needs and requirements.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALYSSA M ALTER/Primary Examiner, Art Unit 3792